FILED
                            NOT FOR PUBLICATION
                                                                               OCT 15 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

GURDASHAN SINGH,                                 No. 19-70861

              Petitioner,                        Agency No. A205-072-017

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 6, 2020**
                               Seattle, Washington

Before: GRABER and W. FLETCHER, Circuit Judges, and FREUDENTHAL,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Nancy D. Freudenthal, United States District Judge for
the District of Wyoming, sitting by designation.
      Petitioner Gurdashan Singh1 seeks review of the Board of Immigration

Appeals’ ("BIA") decision affirming an immigration judge’s ("IJ") denial of his

claims for asylum, relief under the Convention against Torture ("CAT"), and

humanitarian asylum. We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law, and we must uphold factual findings if they are supported

by substantial evidence. Parada v. Sessions, 902 F.3d 901, 908 (9th Cir. 2018).

We grant the petition in part, deny the petition in part, and remand.

      1. We cannot determine if substantial evidence supports the BIA’s

conclusion that the government rebutted the presumption of a well-founded fear of

future persecution by showing that Petitioner could relocate safely "outside of

Punjab," so we remand the asylum claim for further consideration. When the

government identifies a “generally defined area” for relocation, the government

typically must make “a more comprehensive showing of proof that the entirety of

the area is safe for relocation, as compared to, for example, a specific city.” Singh

v. Whitaker, 914 F.3d 654, 660 (9th Cir. 2019). Here, the government’s reports of

country conditions were outdated by at least four and a half years, and by as many

as six and a half years, at the time of Petitioner’s merits hearing. Thus, those

      1
         The record also contains an alternative spelling for Petitioner's first name,
"Gurdarshan." For consistency, we use the spelling that appears in the official case
caption.

                                           2
reports could not defeat the presumption of future persecution. See Parada, 902

F.3d at 912–13 (holding that "reliance on significantly or materially outdated

country reports cannot suffice to rebut the presumption of future persecution," and

granting the petition where the reports "were already a half-decade out-of-date by

the time of the IJ hearing").

        The BIA also relied on its belief that Petitioner "resided in Delhi, without

incident," for about a month before he fled to the United States. But Petitioner

testified that he spent the time in Delhi staying by himself in a house that his

"agent" rented; his testimony also suggested that he did not come and go freely

from the house. There is no evidence in the record that Petitioner lived openly in

Delhi or disclosed his identity to anyone while he was there. Moreover, the

expert’s testimony that communities of Sikhs exist throughout India has little

relevance to Petitioner’s circumstances. See Singh, 914 F.3d at 661 (explaining

that the BIA "must conduct a reasoned analysis with respect to a petitioner’s

individualized situation" to determine whether the petitioner can safely and

reasonably relocate). Petitioner’s claim for asylum is based on the persecution that

he suffered because of his membership in the Mann Party, not on his status as a

Sikh.




                                            3
      In essence, that leaves the remainder of the expert’s testimony and the fact

that Petitioner flew out of Delhi’s airport using his own passport. We cannot

determine if the agency would have drawn the same conclusion as to the

presumption of future persecution using that more limited pool of evidence, so we

remand for further consideration of Petitioner’s asylum claim.

      2. Substantial evidence supports the BIA’s denial of Petitioner’s CAT

claim. The record does not compel the conclusion that Petitioner "more likely than

not would be the subject of torture should he return to India." Id. at 663; see

also id. ("Although the BIA’s denial of Singh’s CAT claim relied in part on its

determination that he could relocate, and we remand to the BIA for reconsideration

of the latter determination in connection with his asylum . . . claim[], we see no

reason to do the same for his CAT claim.").

      3. Substantial evidence supports the BIA’s denial of humanitarian asylum.

The harm that Petitioner suffered does not rise to the level of "atrocious" or

"extremely severe persecution" that warrants humanitarian asylum. See id. at 662

(collecting cases). And the record does not compel a finding that Petitioner

established "a reasonable possibility that he . . . may suffer other serious harm"

upon removal to India. 8 C.F.R. § 1208.13(b)(1)(iii)(B).




                                           4
     PETITION GRANTED IN PART, DENIED IN PART, AND

REMANDED. Each party shall bear its own costs.




                                   5